DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 09/06/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 03/18/2022 Applicants elected, without traverse, the invention of Group 1 (claims drawn to methods comprising determining a methylation level), and the particular species that are the combination of CpG sites that are cg01811187, cg17078427, cg16547027, and cg19596468. 

Claims 2 (specifically nonelected CpG positions) and 12 (drawn to non-elected products) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 06/06/2022.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement, see for example pages 94-95 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Objection to the Specification
The objection to the disclosure, as set forth on page 3 of the Office Action of 06/06/2022 is withdrawn in light of the corrected specification provided by Applicants on 11/18/2020, as referenced on page 4 of Applicants’ remarks of 06/06/2022.:

New Claim Rejections - 35 USC § 112
Necessitated by Claim Amendments
Claims 1, 3, 4, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear over the recitation of a Markush style group of alternative useable elements (i.e.:  at least four CpG dinucleotides of a CpG panel) in light of the recitation of the required panel using an open transitional term (i.e.:  wherein the CpG panel comprises cg0181187, cg1707427…).  MPEP 2173.05(h) provides guidance on the proper presentation of alternative limitations:
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.



Maintained Claim Rejection - Improper Markush Grouping
Claims 1, 3, 4, and 17-21 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring the analysis and detection of a methylation in any combination/subcombination of at least four distinct CpG positions from the 29 CpG positions recited in claim 1 (i.e.:  the CpGs of Table 4) or combination thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide modification/sequence (i.e.:  a CpG dinucleotide in different genomic locus that may affect/alter the expression of a distinct gene).  Each polynucleotide locus having any different CpG dinucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  And each CpG locus has a different biological activity in that it has a different specificity of hybridization required for analysis/detection, and may alter expression of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the CpG are present in nucleic acids.  The fact that the CpG positions comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure comprising a nucleic acid alone is not essential to the common activity of being correlated with allograft injury, as asserted by the specification.  Accordingly, while the different CpG positions are asserted to have the property of increased methylation in the presence of allograft injury, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to allograft injury is particular to each different CpG because of role in expression of some particular gene, not based on some particular common structural feature shared among the different CpG loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different CpG positions are associate with allograft.  Nor is there an expectation that all of the different CpG positions will behave the same way, where the specification teaches that in fact different CpGs show different levels of methylation in cases versus controls (e.g.:  Table 4), and the related art of Costello et al (1994) indicates the unpredictability in examining methylation status of different parts of a gene promoter.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
In the instant case the claims can be amended to recite “determining DNA methylation CpG dinucleotides in a panel comprising cg01811187, cg17078427, cg16547027, and cg19596468”, as consonant with the election. 

Response to Remarks
Applicants have traversed the rejection of the claims, which encompass any combinations/subcombinations of at least four CpG positions of the 29 positions recited in claim 1 (i.e.:  the CpG positions of Table 4), as directed to an improper Markush style grouping of alternative useable elements.  Applicants’ arguments (p.4-5 of the Remarks of 09/06/2022) have been fully considered but are not persuasive to withdraw the rejection.
Applicants have initially argued that the members of the CpG panel share the common use of forming part of a methylation risk score (MRS) and thus also share a common us in determining the risk of chronic allograft injury.  In this regard Applicants assert that it is not relevant that the different CpGs show different levels of methylation because the amended claims require the methylation status of at least 4 CpGs is required to perform the claimed method, and the specification (at [0114] of the published application, provides:
Finally, from these 1000 minimal models we can conclude that even 4 CpGs from the most highly-ranked CpGs (Table 4) were sufficient to acquire an MRS outperforming the clinical parameters of the validation cohort to predict chronic injury at one year after transplantation.


This argument is not persuasive.  Initially it is noted that the amended claims are specifically limited to any particular 4 CpGs, because as recognized above in the rejection of claims under 35 USC 112 the required panel is presented in the claim using the open transitional term “comprising”.  Additionally, it is noted that the claims are not directed merely to a prediction of chronic allograft injury that may outperform clinical parameters of some particular validation cohort.  The instant claims are directed to “a method for reducing chronic allograft injury in a subject” and include the particular treatment of step that is the administration of an inhibitor of DNA methylation or hypermethylation, a stimulator of ten-eleven translocation enzyme activity, and/or an inhibitor of branched-chain aminotransferase 1.  Thus the common use is not only a score that may be indicative of chronic injury, but also the ability to treat the injury with the recited administration.  The examiner maintains that where the is a wide range of how often even the particular CpGs (e.g.:  those recited in Table 4) are found to be suitable among different models (i.e.:  the most used CpG is found in 76.70% of models, and the least used is found in only 10.20% of the models), there is not an established common use in the different distinct CpGs in a method of reducing chromic allograft injury trough the administration of the recited treatments.  This lack of an established common use is especially relevant where Applicants have requested rejoinder of the subject matter of claim 2, which encompasses any 4 of the 1634 CpGs recited in Table 2; which are not established by the specification to have a minimum of four CpGs that are associated with a suitable methylation risk score, or with a response to the required treatments in reducing chromic allograft injury.
	Applicants’ Remarks continue with the argument that the recited members of the group share a structural similarity essential to their common use, with the asserted structure being a CpG dinucleotide.  This argument is not persuasive where the CpG dinucleotides must be recognized in the larger genomic context to in fact be useful for the determination of a risk score.  It is each particular CpG that is used in the risk score of the claims, but detection and analysis of any specific CpG requires the surrounding nucleotides of each CpG locus to identify the CpG with specificity.  It is relevant to point out in this regard that there are ten of thousands of CpG dinucleotides in the human genome, and while they all share the same structure of having a C nucleotide adjacent to a G nucleotide, the vast majority of these CpGs throughout the human genome are not useable for creating a risk score suitable for use in generating a score that is relevant to reducing chromic allograft injury by administering the recited treatments.  Thus it is not the CpG alone that is germane to establishing risk score, but the CpG within the locus, and each locus is identified by a particualr polynucleotide sequence, that is contained in a separate region of the genome, and may have a different functional effect in the expression of a specific gene product.   And so, as noted in the rejection, the fact that the markers comprise CpG per se does not support a conclusion that they have a common single structural similarity because the structure of comprising  the nucleotide pair alone is not essential to the common activity of being useful in the method.  The CpG must be within a specific genomic context to function, and from one species to another this genomic context varies.
	The larger sequence context required to effectively measure the required CpGs with specificity is relevant to the analysis of a “significant structural element is shared by all of the alternatives” as provided in the rejection above.  Notably, in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art.  But CpG dinucleotides, and the detection of their methylation, and even within the context of allografy injury (see for example Bontha et al (2017), cited on the IDS of 06/19/2020) were known in the prior art.
	Applicants Remarks conclude with reference to a recent PTAB decision in 15/555,752.  While the decision in referenced case is of interest, it is noted that other similar methods (e.g.:  claims directed to the detection of different polymorphic markers in US Application 13/364,378) were determined to be directed to an improper Markush style group. 
 
Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6-7 of the Office Action of 06/06/2022, are withdrawn in light of the amendments to the claims.   

Withdrawn Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 7-10 of the Office Action of 06/06/2022, is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634